earforrn lesue vt -- of date jan pp t4 department of the treasury internal_revenue_service washington d c contact person id number telephone number employer_identification_number dear applicant this is in response to the ruling_request contained in your letter dated date wherein you requested approval for a set-aside as described below pursuant to sec_4942 gh2 b i of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations you are exempt from federal_income_tax under sec_501 of the code and you have also been classified as a private_foundation under sec_509 pursuant to a determination_letter issued in july you request a set-aside in the amount of slightly over 6x dollars for your taxable_year ending date earlier in a setter dated date we approved a set-aside of 6x dollars for the calendar_year for the same project as described below we noted in our _letter that you anticipate that you will request an addition to the set-aside for in the amount of approximately 30x dollars in your present letter you state that there have been no material changes to the project since the date of our initial request and we hereby incorporate by reference the statements made in our initial request the specific project to be undertaken by you consists of the construction of phase of a golf practice facility at m in n mis one of a number of high schools in the public school system of n the enroliment at m is predominantly minority students who come from a lower socioeconomic background’ the primary objective of the project is to expose these students to the game of golf through the construction of a golf practice facility the main reason that you are requesting a set-aside is that the income generated by you in any one year is insufficient to fund the construction of phase of the golf practice facility the construction of this facility has been divided into phases through iv you with the advice of consultants have determined that phase cannot be logically or efficiently further subdivided the project will be undertaken as follows phase construction of an additional practice tee and target greens phase il - construction of a practice tee phase il - construction of a pitching - green bunkers pro-shop bridge and cart path phase iv - construction of a putting green and additional cart path the n public schools currently own land adjacent to m which is sufficient for the construction of phases 1-iv of the project showing drawings of the project and a detailed cost estimate in your previous request you attached exhibits you do not anticipate that the set-aside the addition to the set-aside and the required distributable amounts for and will be sufficient to fund phase of the project accordingly you pian to actively seek contributions from other foundations in order to have adequate funds to begin construction of phase in the fall of in your ruling_request you have assured us that the amounts to be set_aside will actually be paid for the specific project no later than months after the date of the first set-aside sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation sec_4942 provides in part that the term undistributed_income means with respect to any private_foundation for any taxable_year the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 c b sec_4942 g a of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 b may be treated as a qualifying_distribution if requirements of subparagraph b of sec_4942 it meets the sec_4942 b i of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test g0 sec_53_4942_a_-3 of the regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of this paragraph and sec_4943 g are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53 a -3 b of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as one example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt activity of the foundation such as a museum building in which paintings are to be hung even though the exact tocation and architectural plans have not been finalized you have submitted evidence that your proposed set-aside will be used to accomplish a purpose described in sec_170 of the code specifically the construction of a golf practice facility adjacent to a public high school which mostly serves poor and minority students ordinarily they would not have an opportunity to learn or play this sport because of their economic circumstances the amount to be set_aside will be used in phase of the project no later than months from the date of the set-aside the set-aside should satisfy the suitability test because the total expenditures will exceed your annual income cannot be made in the taxable_year in question and wilt be used in order to assure the continuity of the particular charitable project as required under sec_53 a -3 b of the regulations satisfaction that the project is long-term in nature and is better accomplished by future expenditures than by current ones further you have established to our based on the foregoing we rule that the set-aside of slightly over 6x dollars on your books_and_records specifically devoted to the construction of the above described golf practice facility meets the requirements of sec_4942 b i of the code and sec_53 a -3 b of the regulations accordingly the set-aside may be treated as a qualifying_distribution for your taxable_year ending date we direct your attention to sec_53_4942_a_-3 b of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shali be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shalt be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53 a -2 c and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 d this ruling is based on the understanding that there will be no material changes in the facts upon which it reported to the ohio tax exempt and government entities te_ge customer service office which is based any changes that may have a bearing upon your tax status should be 1s a deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh y we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruting is directed only to the organization that requested it sec_61 votkn3 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely gerald v sack manager exempt_organizations technical group
